 248317 NLRB No. 39DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The numbered allegations in the amended complaint and the sec-ond amended complaint are identical.2See, e.g., Navaro Mining, Inc., 316 NLRB No. 23 (Jan. 27, 1995)(not reported in Board volumes); Maislin Transport, 274 NLRB 529(1985).3Inasmuch as the condition for the Respondent's withdrawal of itsanswer with respect to pars. 26 and 27 of the complaint has been
met, i.e., that Charging Party Sturdivant was made whole for her
losses in the settlement agreement in Case 7±CA±32505, we grant
summary judgment with respect to those paragraphs of the com-
plaint.Laborers' Local 334, Laborers' International Unionof North America, AFL±CIO±CLC (Frederick
Employment Services) and George Beadles andLucretia Sturdivant and Mark H. Eagle andJohn M. Tyler. Cases 7±CB±7625, 7±CB±8144,7±CB±9636, 7±CB±9643, 7±CB±9704, 7±CB±
9877, and 7±CB±9827April 28, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDCOHENUpon charges filed by George Beadles, an individ-ual, on August 1, 1988, in Case 7±CB±7625; by
Lucretia Sturdivant, an individual, on December 26,
1989, in Case 7±CB±8144, as amended on April 9,
1990, on April 13, 1993, in Case 7±CB±9636, and onApril 19, 1993, in Case 7±CB±9643; by Mark H.
Eagle, an individual, on June 1, 1993, in Case 7±CB±
9704, and on November 5, 1993, in Case 7±CB±9877;
and by John M. Tyler, an individual, on September 21,
1993, in Case 7±CB±9827, the General Counsel of the
National Labor Relations Board issued a consolidated
amended complaint on March 29, 1994, against Labor-
ers' Local 334, Laborers' International Union of North
America, AFL±CIO±CLC, the Respondent, alleging
that it has violated Section 8(b)(1)(A) and (2) of the
Act. On March 31, 1994, the Respondent filed an an-
swer admitting in part and denying in part the allega-
tions in the amended complaint.On April 25, 1994, the General Counsel issued asecond consolidated amended complaint alleging that
the Respondent has violated Section 8(b)(1)(A) and (2)
of the National Labor Relations Act.By letter dated May 31, 1994, the Respondent with-drew its previously filed answer to the amended com-
plaint in its entirety with the exception of its answer
to paragraphs 33±36, that part of paragraph 44 which
refers to paragraphs 33±36, and paragraph 45. The Re-
spondent indicated that its withdrawal of its answer
with respect to paragraphs 26 and 27 was conditioned
on Charging Party Lucretia Sturdivant being made
whole in respect to the matters alleged in those para-
graphs as a result of a settlement in Case 7±CA±32505
which, at that time, was consolidated with the instant
cases. The Respondent has not filed a separate answer
to the second amended complaint which issued on
April 25, 1994.1On December 7, 1994, the Regional Director for Re-gion 7 approved a settlement agreement in Case 7±
CA±32505 providing, inter alia, that Charging Party
Sturdivant be made whole for the losses she has suf-
fered arising as a result of the conduct alleged in para-graphs 26 and 27 of the amended complaint and sec-ond amended complaint. On January 12, 1995, the Re-
gional Director for Region 7 issued an order severing
Case 7±CA±32505 from the instant cases.On January 23, 1995, the General Counsel filed aMotion for Partial Summary Judgment on the Plead-
ings with the Board. On January 25, 1995, the Board
issued an order transferring the proceeding to the
Board and a Notice to Show Cause why the motion
should not be granted. On February 6, 1995, the Gen-
eral Counsel filed a statement in clarification in which
he explained that Cases 7±CB±8144 and 7±CB±9643
are not part of his Motion for Partial Summary Judg-
ment on the Pleadings and that if the Board granted
the General Counsel's motion, those cases should be
remanded to the Regional Director for a hearing. The
Respondent filed no response to the Notice to Show
Cause. The allegations in the motion are therefore un-
disputed.Ruling on Motion for Partial Summary JudgmentSections 102.20 and 102.21 of the Board's Rulesand Regulations provide that the allegations in the
complaint shall be deemed admitted if an answer is not
filed within 14 days from service of the compliant, un-
less good cause is shown. The amended and second
amended complaint each stated that unless an answer
is filed within 14 days of service, ``all the allegationsin the complaint shall be deemed to be admitted to be
true and shall be so found by the Board.'' The Re-
spondent's withdrawal of its answer to certain allega-
tions in the complaint has the same effect as a failure
to file an answer to those allegations, i.e., those com-
plaint allegations must be considered to be admitted to
be true.2Accordingly, we grant the General Counsel'sMotion for Partial Summary Judgment on the Plead-
ings.3We shall remand Cases 7±CB±8144 and 7±CB±9643to the Regional Director for Region 7 for the purpose
of arranging a hearing before an administrative law
judge to determine the issues raised in those para-
graphs of the second amended complaint to which the
Respondent has not withdrawn its answer, i.e., para-
graphs 33±36, that part of paragraph 44 which refers
to paragraphs 33±36, and paragraph 45.On the entire record, the Board makes the following 249LABORERS LOCAL 334 (FREDERICK EMPLOYMENT SERVICES)FINDINGSOF
FACTI. JURISDICTIONAt all material times, the Employer, Frederick Em-ployment Services, Inc., a corporation with an office
and place of business in Detroit, Michigan, has been
engaged in leasing employees and providing personnel
administration services to various enterprises. During
the year ending November 30, 1993, a representative
period, Frederick Employment Services, Inc., in the
course and conduct of its business operations, provided
services valued in excess of $50,000 to the Employer,
M & M Contracting Incorporated, within the State of
Michigan.At all material times, the Employer, M & M Con-tracting Incorporated, a corporation with an office and
place of business in Detroit, Michigan, has been en-
gaged in the building and construction industry as a
demolition and evacuation contractor. During the year
ending November 30, 1993, a representative period, M
& M Contracting Incorporated, in the course and con-
duct of its business operations, purchased and received
at its Detroit facility goods and materials valued in ex-
cess of $50,000 directly from sources located outside
the State of Michigan.At all material times, the Employer, ABB ResourceRecovery Systems, a corporation, with an office and
place of business in Detroit, Michigan, has been en-
gaged in operating and maintaining a trash-to-energy
incinerator facility in Detroit, MichiganÐthe Detroit
Incinerator facility. At all material times, the Em-
ployer, Bechtel Construction Company, a corporation
with an office and place of business in Detroit, Michi-
gan, has been engaged in the building and construction
industry as a general contractor. During calendar year
1991 and the year ending November 30, 1993, a rep-
resentative period, Bechtel and ABB each, in conduct-
ing its business operations as described above, has pur-
chased and received at its respective Detroit facilities
goods and materials valued in excess of $50,000 di-
rectly from points outside the State of Michigan.At all material times, the Employer, Eichleay Cor-poration, a corporation with its principal office in Pitts-
burgh, Pennsylvania, and an office and place of busi-
ness at a jobsite in Wayne County, Michigan, as well
as the operation of other jobsites in Michigan, has
been engaged in the building and construction industry
as a general contractor and in providing maintenance
and engineering services. During calendar year 1988, a
representative period, Eichleay, in the course and con-
duct of its business operations, purchased and received
at its Michigan jobsites goods and materials valued in
excess of $50,000 directly from points located outside
the State of Michigan.At all material times, the Employer, the LathropCompany, Inc., a corporation with a principal officeand place of business in Maumee, Ohio, and variousjobsites in Michigan, has been engaged in the building
and construction industry as a building and general
contractor. During the year ending November 30,
1993, a representative period, Lathrop, in the course
and conduct of its business operations, purchased and
received at its Michigan jobsites goods and material
valued in excess of $50,000 directly from points lo-
cated outside the State of Michigan.We find that the Employers, Frederick EmploymentServices, Inc., M & M Contracting Incorporated, Bech-
tel Construction Company, ABB Resource Recovery
Systems, Eichleay Corporation, and the Lathrop Com-
pany, Inc., are each an employer engaged in commerce
within the meaning of Section 2(2), (6), and (7) of the
Act, and that the Respondent is a labor organization
within the meaning of Section 2(5) of the Act.At all material times, Employer Frederick has leasedand supplied laborers and other employees to Em-
ployer M & M for employment at the Detroit Inciner-
ator facility and other jobsites. At all material times,
Employer M & M has possessed and exercised control
over the labor relations policy and administered a com-
mon labor policy with Employer Frederick for the em-
ployees of Frederick at the Detroit Incinerator facility.
We find that Employers Frederick and M & M have
been joint employers of Frederick's employees utilized
by Employer M & M at the Detroit Incinerator facility.II. THEUNITANDTHEUNION
'SREPRESENTATIVE
STATUSThe following employees constitute a unit appro-priate for collective-bargaining purposes within the
meaning of Section 9(b) of the Act:All laborer employees employed by the respectiveemployers [Eichleay, Detroit Boiler Company,
Giffin, Inc., Frederick, and M & M] for mainte-
nance, repair, replacement and renovation in var-
ious plants within the geographical jurisdiction of
Local Union No. 334, Laborers' International
Union of North America, AFL±CIO, but exclud-
ing all general superintendents, superintendents,
assistant superintendents, office and supervisory
employees as defined in the Act.At all material times, and by virtue of a series ofcollective-bargaining agreements known as the ``Na-
tional Maintenance Agreement'' or ``Maintenance
Agreement,'' entered into between Laborers' Inter-
national Union of North America, AFL±CIO±CLC,
and various employers, including Eichleay, Detroit
Boiler, Giffin, Frederick, and M & M, beginning be-
fore 1982, and continuing to date, covering laborer em-
ployees in appropriate collective-bargaining units, the
Respondent, as the International Union's agent for pur-
poses of administering the maintenance agreements
within the Respondent's geographic jurisdiction, is 250DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
now, and has been at all material times, the collective-bargaining agent within the meaning of Section 8(f) of
the Act of the laborer unit employees in the collective-
bargaining units encompassed by the successive main-
tenance agreements.At all material times through about October 1991,the Respondent, by its agents, operated an informal
nonexclusive job referral system for its members, and
a written nonexclusive job referral system for its mem-
bers. At all material times since about 1985, the Re-
spondent and various employers, including those set
forth below, entered into and have maintained various
agreements and have engaged in referral and hiring
practices requiring that the Respondent be the exclu-
sive source of employees for the Employers involved.
The following employers, agreements, and projects
have been included: Frederick, M & M, Bechtel, and
ABB at the Detroit Incinerator project under the
``International Presidential Agreement''; Bateson-R.E.
Dailey, a Joint Venture, under the project agreement at
the Detroit Veteran's Administration Hospital-Detroit
Medical Center construction site; and Bennett &
Wright, Inc., project manager, under the Dodge City
Complex project agreement, Chrysler Corporation's
Dodge City Complex in Warren, Michigan, and, by
practice, under the maintenance agreement, by Crudo
Brothers at the Chrysler Corporation Jefferson North
Assembly Plant, in Detroit, Michigan.III. ALLEGEDUNFAIRLABORPRACTICES
Since about October 13, 1992, the Respondent, byits agent Ron Allen, has failed to represent Charging
Party Sturdivant, an employee of Employers Frederick
and M & M in the laborer unit, by its prolonged delay
and refusal to arbitrate her October 24, 1991 grievance
over her discharge or layoff from the Detroit Inciner-
ator jobsite by Employers Frederick, M & M, ABB,
and Bechtel. The Respondent took this action against
Sturdivant because she had filed prior Board unfair
labor practice charges and had engaged in other inter-
nal union activities protected by the Act and to dis-
courage her from all such activities.Since about July 1, 1988, and again about August 1,1988, July 1989, October 1989, and November 1989,
laborer unit employees of Employers Eichleay and De-
troit Boiler requested of the Respondent's agent, Alton
McDaniel Sr., that he make available to them copies
of the various collective-bargaining agreements which
applied to them in connection with their respective em-
ployment by Eichleay and Detroit Boiler at their var-
ious jobsites located within Wayne County, Michigan.
Since about July 1, 1988, the Respondent, by its agents
including Alton McDaniel Sr., has failed and refused,
and continues to fail and refuse, to make available to
Charging Parties Beadles and Sturdivant and other la-
borer unit employees similarly situated, copies of itscollective-bargaining agreements with Eichleay, DetroitBoiler, and other employees, which agreements contain
rates of pay and other terms and conditions of employ-
ment of the laborer unit employees represented by the
Respondent.By these actions with regard to Charging PartiesSturdivant and Beadles, and in view of the Respond-
ent's representative status as described above, the Re-
spondent has failed to represent Sturdivant and Bea-
dles, and other employees in the laborer units rep-
resented by it, for reasons which are unfair, arbitrary,
invidious, and a breach of the duty of fair representa-
tion owed the employees it represents.Commencing about December 30, 1992, ChargingParty Eagle, a member of the Respondent, verbally and
in writing, has requested that Respondent's agents, in-
cluding Vern Covington, furnish him information rel-
evant to the operation of the Respondent's referral sys-
tems, described above. This request included: all
records pertaining to the Respondent's hiring and re-
ferral practices, monthly employer contribution reports
made on behalf of employee-members for the prior 6-
month period; the ``out-of-work'' list or weekly sign-
in list for the prior 6-month period; referral cards
issued to employee-members for the past 6 months,
and stewards' reports for the past 6 months. Com-
mencing about December 30, 1992, and continuing to
date, the Respondent, including its agent Vern Coving-
ton, has failed and refused to furnish to Eagle any of
the information he requested, as described above.About May 27, 1992, the Respondent, through itsagents Vern Covington, William Bartlett, Carroll
``Doc'' Finney, and Ronald C. Allen, threatened
Charging Party Tyler that the Respondent would
henceforth refuse to refer him to jobs because of Ty-
ler's support of a rival candidate for election to inter-
nal union office.Since about May 27, 1993, on various dates, the Re-spondent, through its agents Vern Covington, Carroll
``Doc'' Finney, and Ronald C. Allen, impliedly threat-
ened to refuse to refer Tyler to jobs by telling him to
seek employment from the rival candidate whom Tyler
had supported in the internal union election.At all material times, the Respondent has maintaineda local union rule under which employee-members
who file allegedly ``frivolous'' unfair labor practice
charges with the Board without first exhausting inter-
nal union constitutional remedies may be sued by the
Respondent for the attorney and/or litigation costs of
the Union's defense against these Board charges.About January 7, 1994, the Respondent, by its agentRon Allen, at its Detroit office, threatened to file a
civil law suit against Charging Party Eagle because
Eagle had filed Board charges against the Respondent
and in retaliation for Eagle's internal union activities
protected by Section 7 of the Act. 251LABORERS LOCAL 334 (FREDERICK EMPLOYMENT SERVICES)4See Laborers Local 334 (Burdco Environmental), 303 NLRB 350(1991); R.H. Macy & Co
., 266 NLRB 858 (1983).We find that by all of the actions described above,the Respondent has violated Section 8(b)(1)(A) of the
Act.CONCLUSIONSOF
LAWBy the acts and conduct described above, the Re-spondent has violated Section 8(b)(1)(A) by: (1) failing
to represent an employee because she had filed prior
Board unfair labor practice charges and had engaged in
other internal union activities protected by the Act, and
to discourage her from all such activities; (2) failing to
provide unit employees with copies of collective-bar-
gaining agreements to which the Respondent is a party,
and with information relevant to the Union's referral
systems; (3) threatening and impliedly threatening an
employee that it would refuse to refer him to jobs be-
cause of his internal union activities, and threatening
an employee with a civil law suit because he had filed
Board charges and to retaliate for his internal union ac-
tivities; and (4) maintaining a local union rule under
which employee-members who filed allegedly ``frivo-
lous'' unfair labor practice charges with the Board
without first exhausting internal union constitutional
remedies may be sued by the Respondent for the attor-
ney and/or litigation costs of the Respondent's defense
against these Board charges.The above unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order it to cease
and desist and to take certain affirmative action de-
signed to effectuate the policies of the Act. These af-
firmative actions shall include with respect to Charging
Party Sturdivant (1) requesting that Employers Fred-
erick, M & M, ABB, and Bechtel reinstate her to her
former position or, if the position no longer exists, to
a substantially equivalent position, and (2) jointly and
severally with Employers Frederick, M & M, ABB,
and Bechtel making Sturdivant whole, with interest,
for any loss of earnings and other benefits she may
have suffered as a result of her layoff or discharge
until such time as she is reinstated by the above-named
Employers or she obtains other substantially equivalent
employment. Loss of earnings shall be computed in the
manner prescribed in F.W. Woolworth Co
., 90 NLRB289 (1950). Interest shall be computed in the manner
prescribed in New Horizons for the Retarded, 283NLRB 1173 (1987).The Respondent shall also be ordered to removefrom its files any reference to Sturdivant's unlawful
layoff or discharge and shall be required to notify
Sturdivant, in writing, of its actions and inform her
that her unlawful layoff or discharge shall not be used
as a basis for future action against her. Further, theUnion shall be required to ask Employers Frederick, M& M, ABB, and Bechtel to remove from their files any
reference to Sturdivant's layoff or discharge and shall
notify Sturdivant that it has asked these Employers to
do so.4The affirmative actions shall also include providingunit employees all requested copies of the Respond-
ent's collective-bargaining agreements with employers,
and providing referral information on request. The af-
firmative actions further shall include the rescission of
the local union rule found to be in violation of Section
8(b)(1)(A) of the Act.ORDERThe National Labor Relations Board orders that theRespondent, Laborers' Local 334, Laborers' Inter-
national Union of North America, AFL±CIO±CLC,
Detroit, Michigan, its officers, agents, and representa-
tives, shall1. Cease and desist from
(a) Failing to represent a unit employee, includingby a prolonged delay or refusing to arbitrate a griev-
ance over a discharge or layoff, because the employee
has filed prior Board unfair labor practice charges or
engaged in other internal union activities protected by
the Act or to discourage the employee from all such
activities.(b) Failing and refusing to make available to unitemployees copies of its collective-bargaining agree-
ments with employers, which agreements contain rates
of pay and other terms and conditions of employment
of these unit employees.(c) Failing and refusing to provide unit employeeswith referral information on request as it pertains to all
agreements and practices where the Respondent oper-
ates an exclusive referral system.(d) Threatening employees that it will refuse to referthem to jobs because they support a rival candidate for
election to internal union office.(e) Impliedly threatening employees to refuse torefer them to jobs by telling them to seek employment
from a rival candidate whom the employees supported
in the internal union election.(f) Maintaining a local union rule under which em-ployee-members who file allegedly ``frivolous'' unfair
labor practice charges with the Board without first ex-
hausting internal union constitutional remedies may be
sued by the Respondent for the attorney and/or litiga-
tion costs of the Respondent's defense against the
Board charges.(g) Threatening to file civil law suits against em-ployees because the employees had filed Board charges
against the Respondent and in retaliation for the em- 252DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''ployees' internal union activities protected by Section7 of the Act.(h) In any like or related manner restraining or co-ercing employees in the exercise of the rights guaran-
teed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Request that Employers Frederick EmploymentServices, Inc., M & M Contracting Incorporated, Bech-
tel Construction Company, and ABB Resource Recov-
ery Systems reinstate unit employee Lucretia Stur-
divant to her former position or, if the position no
longer exists, to a substantially equivalent position.(b) Jointly and severally with Employers Frederick,M & M, ABB, and Bechtel make Sturdivant whole for
any loss of earnings or other benefits suffered as a re-
sult of her layoff or discharge until such time as she
is reinstated by the above-named Employers or obtains
other substantially equivalent employment, with inter-
est computed in the manner prescribed in the remedy
section of this decision.(c) Remove from its files, and ask Employers Fred-erick, M & M, ABB, and Bechtel to remove from their
files, any reference to Lucretia Sturdivant's layoff or
discharge and notify her, in writing, that this has been
done and that evidence of this action shall not be used
as a basis for future action against her.(d) Provide to unit employees George Beadles andLucretia Sturdivant, and other similarly situated em-
ployee-members of the laborer units under the mainte-
nance agreements, copies of these contracts and other
collective-bargaining agreements applicable to them to
which the Respondent is a party.(e) Provide to Charging Party Mark H. Eagle all re-ferral information he has requested as it pertains to all
agreements and practices where the Respondent oper-
ates an exclusive referral system.(f) Rescind and cease giving effect to the localunion rule under which employee-members who file
allegedly ``frivolous'' unfair labor practice charges
with the Board without first exhausting internal union
constitutional remedies may be sued by the Respond-
ent for the attorney and litigation costs of the Respond-
ent's defense against the Board charges.(g) Post at its facility in Detroit, Michigan, copiesof the attached notice marked ``Appendix.''5Copies ofthe notice, on forms provided by the Regional Director
for Region 7, after being signed by the Respondent's
authorized representative, shall be posted by the Re-
spondent immediately upon receipt and maintained for
60 consecutive days in conspicuous places includingall places where notices to members are customarilyposted. Reasonable steps shall be taken by the Re-
spondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(h) Forward a sufficient number of signed copies ofthe notice to the Regional Director for Region 7 for
posting by Frederick Employment Services, M & M
Contracting Incorporated, ABB, and Bechtel, at each
Employer's place of business in Detroit, Michigan (in-
cluding the Detroit Incinerator facility for Employer
ABB), and Eichleay Corporation at its place of busi-
ness in Wayne County, Michigan, and the Lathrop
Company, Inc. at its jobsites in Michigan.(i) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-
spondent has taken to comply.ITISFURTHERORDERED
that the General Counsel'sMotion for Partial Summary Judgment on the Plead-
ings is granted.ITISFURTHERORDERED
that Cases 7±CB±8144 and7±CB±9643 are remanded to the Regional Director for
Region 7 for the purpose of arranging a hearing before
an administrative law judge, and that the Regional Di-
rector is authorized to issue notice of this hearing.APPENDIXNOTICETOMEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
fail to represent an employee, includ-ing by a prolonged delay or refusal to arbitrate a griev-
ance over a layoff or discharge, because the employee
has filed prior Board unfair labor practice charges or
engaged in other internal union activities protected by
the Act or to discourage the employee from all such
activities.WEWILLNOT
fail and refuse to make available tounit employees copies of our collective-bargaining
agreements with employers, which agreements contain
rates of pay and other terms and conditions of employ-
ment of these employees.WEWILLNOT
fail and refuse to provide unit em-ployees with referral information on request as it per-
tains to all agreements and practices where we operate
an exclusive referral system.WEWILLNOT
threaten employees that we willrefuse to refer them to jobs because they support a
rival candidate for election to internal union office.WEWILLNOT
impliedly threaten employees torefuse to refer them to jobs by telling them to seek 253LABORERS LOCAL 334 (FREDERICK EMPLOYMENT SERVICES)employment from a rival candidate whom the employ-ees had supported in the internal union election.WEWILLNOT
maintain a local union rule underwhich employee-members who file allegedly ``frivo-
lous'' unfair labor practice charges with the Board
without first exhausting internal union constitutional
remedies may be sued by us for the attorney and/or
litigation costs of our defense against the Board
charges.WEWILLNOT
threaten to file civil law suits againstemployees because the employees had filed Board
charges against us and in retaliation for the employees'
internal union activities protected by Section 7 of the
Act.WEWILLNOT
in any like or related manner restrainor coerce employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.WEWILL
request that Employers Frederick Employ-ment Services, Inc., M & M Contracting Incorporated,
Bechtel Construction Company, and ABB Resource
Recovery Systems reinstate employee Lucretia Stur-
divant to her former position or, if the position no
longer exists, to a substantially equivalent position.WEWILL
jointly and severally with Employers Fred-erick, M & M, ABB, and Bechtel make Lucretia
Sturdivant whole for any loss of earnings or other ben-efits suffered as a result of her layoff or discharge by
the above-named Employers until such time as she is
reinstated by them or obtains other substantially equiv-
alent employment, with interest.WEWILL
remove from our files and WEWILL
askthe above-named Employers to remove from their files
any reference to the layoff or discharge of Lucretia
Sturdivant, and WEWILL
notify her, in writing, thatthis has been done and that evidence of this action
shall not be used as a basis for future action against
her.WEWILL
provide to employees George Beadles andLucretia Sturdivant, and other similarly situated em-
ployee-members of the laborer units under the mainte-
nance agreements, copies of these contracts and other
collective-bargaining agreements applicable to them to
which we are a party.WEWILL
provide to employee Mark H. Eagle all re-ferral information he has requested as it pertains to all
agreements and practices where we operate an exclu-
sive referral system.WEWILL
rescind and cease giving effect to the localunion rule under which employee-members who file
allegedly ``frivolous'' unfair labor practice charges
with the Board without first exhausting internal union
constitutional remedies may be sued by us for the at-
torney and/or litigation costs of our defense against the
Board charges.LABORERS' LOCAL334, LABORERS'INTERNATIONALUNIONOF
NORTHAMERICA, AFL±CIO±CLC